Filed 4/14/22 P. v. Pimentel CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                    B312700

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. GA101592)
           v.

 DANIEL PIMENTEL,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Terry Smerling, Judge. Reversed and remanded
with directions.
      Nicholas Seymour, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.
                        INTRODUCTION
      This case requires us to decide the retroactive reach of
Assembly Bill No. 1950 (2019-2020 Reg. Sess.) (Assembly Bill
1950), which became effective on January 1, 2021, and which
amended Penal Code section 1203.1, subdivision (a),1 by limiting
probation terms for most felony offenses to two years.
       We are presented with conflicting interpretations of
Assembly Bill 1950 by defendant Daniel Pimentel, who claims he
must be given the full constitutional benefit of the amendment
because his case is nonfinal, and by the Attorney General, who
concedes that the amendment has retroactive impact, but
nevertheless contends that Pimentel’s time on probation has not
yet expired because it had been repeatedly tolled by section
1203.2, and was thus in a revoked status on January 1, 2021,
when the new statute went into effect.
       In In re Estrada (1965) 63 Cal.2d 740 (Estrada), as well as
its progeny, our high court has made clear that ameliorative
penal statutes, such as Assembly Bill 1950, must be construed to
apply to their full constitutionally permissible limit. The breadth
of the Estrada holding prevails over the Attorney General’s
arguments premised upon rules of statutory construction.
Therefore, it is of no moment that Assembly Bill 1950 is silent
with respect to the extent of its retroactive application. Nor does
it matter that the Legislature left in place section 1203.2’s tolling
provisions when enacting the new amendment. Further,
Pimentel’s probation violations were both “minor” and “technical”



      1Subsequent undesignated statutory citations are to the
Penal Code.




                                  2
placing him squarely within the concerns expressed by Assembly
Bill 1950’s legislative history.
       Under Assembly Bill 1950, Pimentel’s probation expired by
operation of law in October 2019, i.e., two years after he was
placed on probation (including the tolling that occurred during
that time). Therefore, the trial court lacked jurisdiction to rule
upon the March 2020 probation violation.
       Accordingly, we reverse the trial court’s order and remand
with directions to correct the abstract of judgment.
          FACTUAL AND PROCEDURAL SUMMARY
      On August 3, 2017, the People filed a felony complaint
charging Pimentel with vandalism over $400 damage (§ 594,
subd. (a); count 1), and assault with a deadly weapon (§ 245,
subd. (a)(1); count 2).2
       On October 11, 2017, Pimentel pleaded no contest to the
vandalism charge and was placed on formal probation for three
years. The assault with a deadly weapon charge was dismissed
as part of the plea negotiation.
       On May 15, 2019, the trial court revoked probation because
Pimentel failed to comply with a condition of probation regarding
mental health treatment.
       On May 23, 2019, Pimentel admitted his probation
violation, and the trial court reinstated probation.
       On August 28, 2019, after Pimentel admitted a second
probation violation, the court again revoked his probation and
ordered it immediately reinstated.



      2 The issues presented in this appeal require only a brief
factual summary.




                                 3
      On March 10, 2020, the trial court again revoked
Pimentel’s probation a third time because he failed to appear for
a status hearing.
      On April 19, 2021, Pimentel surrendered on the warrant
and appeared in court.
      At a May 17, 2021 hearing, Pimentel admitted a third
probation violation. The trial court revoked probation and
granted Pimentel a new two-year term of probation, to expire on
May 16, 2023.
      Pimentel timely appealed.
                         DISCUSSION
A.    Assembly Bill 1950 Concededly Applies Retroactively
      to All Nonfinal Judgments
      Effective January 1, 2021, Assembly Bill 1950 amended
section 1203.1, subdivision (a), to limit the maximum probation
term for felony offenses to two years, except in circumstances
that are not present here. (Stats. 2020, ch. 328, § 2; People v.
Lord (2021) 64 Cal.App.5th 241, 244-245.)
      “Generally, a statute applies prospectively unless otherwise
stated in the language of the statute, or when retroactive
application is clearly indicated by legislative intent.” (People v.
Winn (2020) 44 Cal.App.5th 859, 872.) Beginning with its
opinion in Estrada, supra, 63 Cal.2d 740, however, our Supreme
Court has recognized an exception to this rule in ameliorative
criminal statutes.
      The court in Estrada explained that “[w]hen the
Legislature amends a statute so as to lessen the punishment it
has obviously expressly determined that its former penalty was
too severe and that a lighter punishment is proper as punishment




                                4
for the commission of the prohibited act. It is an inevitable
inference that the Legislature must have intended that the new
statute imposing the new lighter penalty now deemed to be
sufficient should apply to every case to which it constitutionally
could apply. The amendatory act imposing the lighter
punishment can be applied constitutionally to acts committed
before its passage provided the judgment convicting the
defendant of the act is not final. This intent seems obvious,
because to hold otherwise would be to conclude that the
Legislature was motivated by a desire for vengeance, a conclusion
not permitted in view of modern theories of penology.” (Estrada,
supra, 63 Cal.2d at p. 745, italics added.)
       The Estrada presumption of retroactivity means that, in
the absence of a savings clause providing only prospective relief,
or other clear intention concerning any retroactive effect, “ ‘a
legislative body ordinarily intends for ameliorative changes to the
criminal law to extend as broadly as possible, distinguishing only
as necessary between sentences that are final and sentences that
are not.’ [Citation.]” (People v. Buycks (2018) 5 Cal.5th 857, 881-
882, italics added.)
       In People v. Francis (1969) 71 Cal.2d 66, the court held that
the Estrada presumption of retroactivity applies where a new law
merely allows for a possibility of reduced punishment by giving
the trial court discretion to impose a lesser sentence. (Francis,
supra, at p. 76.) And this presumption has been held applicable
to a wide range of ameliorative criminal laws over a period of
many years. (See People v. Esquivel (2021) 11 Cal.5th 671, 675-
676 [listing cases].)
       In keeping with Estrada, multiple appellate courts,
including this court most recently in People v. Canedos (Apr. 13,




                                 5
2022, B308433) ___ Cal.App.5th ___, have specifically held that
Assembly Bill 1950 applies retroactively because it is an
ameliorative statute that reduces a criminal defendant’s potential
punishment. (See, e.g., People v. Lord, supra, 64 Cal.App.5th at
pp. 244-246; People v. Stewart (2021) 62 Cal.App.5th 1065, 1070-
1074, review granted June 30, 2021, S268787; People v. Sims
(2021) 59 Cal.App.5th 943, 955-964; People v. Quinn (2021) 59
Cal.App.5th 874, 879-884; People v. Burton (2020) 58 Cal.App.5th
Supp. 1.)
B.    The Probation Tolling Statute Does Not Prevail Over
      the Constitutional Mandate of Full Retroactivity
       While conceding that Assembly Bill 1950 is retroactive and
that it applies to Pimentel’s nonfinal probation violation, the
Attorney General nevertheless argues we should affirm the trial
court’s revocation of Pimentel’s probation because, when the new
Legislation was passed, his probation was in a revoked status as
a result of section 1203.2, subdivision (a), the probation tolling
statute.
       Tolling of the period of probation supervision can occur if
there is “probable cause to believe that the supervised person is
violating any term or condition of the person’s supervision,” in
which case they may be rearrested and “the court may revoke
and terminate the supervision of the person if the interests of
justice so require.” (§ 1203.2, subd. (a).) Revocation under this
provision, “summary or otherwise, shall serve to toll the running
of the period of supervision.” (Ibid.)
       The Attorney General asserts that the combination of
statutory “silence” on the question of Assembly Bill 1950’s
retroactive application, combined with the Legislature’s failure to
amend the tolling statute—section 1203.2—imply the trial court’s




                                 6
order revoking Pimentel’s probation was lawfully made because
Pimentel’s probation was in a revoked status on January 1, 2021,
the date when Assembly Bill 1950 went into effect: “Nothing in
[Assembly Bill] 1950 suggests that it was intended to abrogate a
trial court’s jurisdiction to sentence a defendant on sustained
probation violations that took place prior to [Assembly Bill]
1950’s effective date.”
       The Attorney General’s argument is flawed for several
reasons. As we have said, a law’s silence on the issue of
retroactivity is insufficient to overcome the Estrada presumption.
“Our cases do not ‘dictate to legislative drafters the forms in
which laws must be written’ to express an intent to modify or
limit the retroactive effect of an ameliorative change; rather, they
require ‘that the Legislature demonstrate its intention with
sufficient clarity that a reviewing court can discern and
effectuate it.’ [Citations.]” (People v. Conley (2016) 63 Cal.4th
646, 656-657.) Thus, in Conley, the court held that Proposition
36, which limited the application of the “Three Strikes” law, was
not fully retroactive because the electorate created a specific
mechanism for convicted defendants to seek resentencing.
(Conley, supra, at pp. 657-659.)
       The court in Conley explained that “[w]here, as here, the
enacting body creates a special mechanism for application of the
new lesser punishment to persons who have previously been
sentenced, and where the body expressly makes retroactive
application of the lesser punishment contingent on a court’s
evaluation of the defendant’s dangerousness, we can no longer
say with confidence, as we did in Estrada, that the enacting body
lacked any discernible reason to limit application of the law with
respect to cases pending on direct review.” (People v. Conley,




                                 7
supra, 63 Cal.4th at pp. 658-659.) Because Assembly Bill 1950
contains no equivalent special provision, there is no basis for us
to infer a limitation on the retroactive effect of this law.
       Nor is there a savings clause in Assembly Bill 1950 “or
other indication it should be applied prospectively only.” (People
v. Lord, supra, 64 Cal.App.5th at p. 245.) “On the contrary, the
legislative history for Assembly Bill No. 1950 suggests the
Legislature harbored strong concerns that probationers—
including probationers whose cases are pending on appeal—face
unwarranted risks of incarceration due to the lengths of their
probation terms.” (People v. Sims, supra, 59 Cal.App.5th at
p. 961.)
       Committee reports on the bill note that about 20 percent of
California prison admissions “ ‘ “are the result of supervised
probation violations,” ’ ” and a “ ‘ “ ‘shorter term of probation,
allowing for an increased emphasis on services, should lead to
improved outcomes for both people on misdemeanor and felony
probation while reducing the number of people on probation
returning to incarceration.’ ” ’ ” (People v. Sims, supra, 59
Cal.App.5th at p. 962.)
       Even more explicitly, the author of Assembly Bill 1950
indicates that this legislation was passed, in part, to remove from
the probation population those who were present due to
sustained, “technical” or “minor” infractions. Comment No. 1 of
the “Author’s Statement” reads:
       “ ‘California’s adult supervised probation population is
around 548,000—the largest of any state in the nation, more than
twice the size of the state’s prison population, almost four times
larger than its jail population and about six times larger than its
parole population. [¶] A 2018 Justice Center of the Council of




                                8
State Governments study found that a large portion of people
violate probation and end up incarcerated as a result. The study
revealed that 20 percent of prison admissions in California are
the result of supervised probation violations, accounting for the
estimated $2 billion spent annually by the state to incarcerate
people for supervision violations. Eight percent of people
incarcerated in a California prison are behind bars for supervised
probation violations. Most violations are “technical” and minor in
nature, such as missing a drug rehab appointment or socializing
with a friend who has a criminal record.’ ” (Assem. Com. on
Public Safety, Analysis of Assem. Bill No. 1950 (2019-2020 Reg.
Sess.) as amended May 6, 2020, p. 3, italics added.)
      As a consequence, “the legislative history demonstrates
that the amendment was motivated by concerns that apply to
current probationers as much as future ones” and addresses
probation being “ ‘ “a pipeline for re-entry into the carceral
system.” ’ ” (People v. Stewart, supra, 62 Cal.App.5th at p. 1073.)
      The nature and extent of Pimentel’s thrice revoked and
extended probation history places him squarely within the
concerns expressed in the legislative history. In October 2017,
Pimentel was placed on formal probation for three years.
Thereafter, probation was revoked on two occasions for failure to
comply with mental health treatment, which resulted in tolling
the period of supervision for nine days total.
      On January 1, 2021, Assembly Bill 1950 shortened
Pimentel’s period of probation by operation of law with an end
date of October 2019.
      Alleged violations of probation that occurred after October
2019 were therefore of no force and effect. So, while it is true
that Pimentel’s probation had been “revoked” in March 2020 for




                                 9
failure to appear, that he did not surrender on the warrant until
April 2021, and that he “admitted” another probation violation in
May 2021, none of these events had legal effect.
       All three of Pimentel’s probation violations were
“ ‘technical’ and minor in nature” with their effect being to extend
Pimentel’s presence in the state’s probation population by over
three additional years. Indeed, were we to adopt the Attorney
General’s argument, Pimentel’s probation would not expire until
May 16, 2023, effectively turning his period of probation from
three years into over five and one-half years.
       Distilled to its essence, the Attorney General’s argument is
just another statutory interpretation argument proceeding from a
law’s silence—in this case, its failure to amend another statute—
but such an argument ignores the legislative history and is
subordinate to our high court’s explicit guidance that we must
give ameliorative criminal statutes their full constitutional reach
when deciding questions of retroactive application. (See Estrada,
supra, 63 Cal.2d at p. 745.)




                                10
                          DISPOSITION
       The trial court’s order is reversed, and the trial court is
directed to amend the abstract of judgment to reflect that
Pimentel’s probation ended on October 19, 2019. The trial court
is directed to prepare and forward to the Department of
Corrections and Rehabilitation the amended abstract of
judgment.
       NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                11